Case 3:20-cv-00045-NKM Document 15 Filed 07/29/20 Pagelof1 Pageid#: 205

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

WILD VIRGINIA, VIRGINIA WILDERNESS COMMITTEE, et. al.
Plaintiff(s)

V. Civil Action No.: 3:20-cv-00045-NKM

 

 

COUNCIL ON ENVIRONMENTAL QUALITY, et. al.
Defendant(s)

DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A DIRECT FINANICAL
INTEREST IN LITIGATION

 

ONLY ONE FORM NEEDS TO BE COMPLETED FOR A PARTY EVEN IF THE PARTY IS REPRESENTED BY MORE THAN ONE ATTORNEY. DISCLOSURES MUST BE FILED ON
BEHALF OF INDIVIDUALS AS WELL AS CORPORATIONS AND OTHER LEGAL-ENTITIES. COUNSEL HAS A CONTINUING DUTY TO UPDATE THIS INFORMATION.

IF YOU ANSWER "YES" TO ANY OF THE FOLLOWING QUESTIONS, THIS STATEMENT MUST BE FILED IN ECF AS A POSITIVE CORPORATE DISCLOSURE STATEMENT.

Pursuant to Standing Order entered May 15, 2000.

National Trust for Historic Preservation who ts Plaintiff
(Name of party you represent) (Plaintiff/Defendant)

 

 

makes the following disclosure:

1. Is the party a.publicly held corporation or other publicly held entity?
[_]Yes [X]No

2. Does the party have any parent corporations?

[Yes [X]No

If yes, identify all parent corporations, including grandparent and great grandparent corporations:

3. Is 10 percent or more of the party's stock owned by a publicly held corporation or other publicly held entity?

[ ]Yes No

If yes, identify all such owners:

4. Is there any other publicly held corporation or other publicly held entity that has a direct financial interest in the outcome

of the ioe” N
es <]No

If yes, identify all such owners:

5. Is the party a trade association?
[_]Yes No

If yes, identify all members of the association, their parent corporations, and any publicly held companies that own ten (10%)
percent or more of the party's stock:

/s/ Kristin Davis 07/29/2020
(Signature) (Date)

 
